MEMORANDUM DECISION
      Pursuant to Ind. Appellate Rule 65(D),                                        FILED
      this Memorandum Decision shall not be
                                                                               Nov 21 2018, 10:52 am
      regarded as precedent or cited before any
      court except for the purpose of establishing                                  CLERK
                                                                                Indiana Supreme Court
      the defense of res judicata, collateral                                      Court of Appeals
                                                                                     and Tax Court

      estoppel, or the law of the case.


      APPELLANT, PRO SE
      Antone Atkins
      Henryville, Indiana



                                                IN THE
          COURT OF APPEALS OF INDIANA

      Antone Atkins,                                           November 21, 2018
      Appellant-Defendant,                                     Court of Appeals Case No.
                                                               18A-SC-126
              v.                                               Appeal from the Clark Circuit
                                                               Court
      Leroy Guthrie,                                           The Honorable Kenneth R.
      Appellee-Plaintiff.                                      Abbott, Magistrate
                                                               Trial Court Cause No.
                                                               10C01-1711-SC-1545



      Pyle, Judge.


                                       Statement of the Case
[1]   Antone Atkins (“Atkins”), pro se, appeals the small claims court’s judgment

      entered after Atkins’ landlord, Leroy Guthrie (“Guthrie”), filed a notice of

      eviction against Atkins and sought unpaid rent. Atkins challenges the small

      Court of Appeals of Indiana | Memorandum Decision 18A-SC-126 | November 21, 2018                  Page 1 of 7
      claims court’s order, which granted possession of the premises to Guthrie and

      entered judgment against Atkins for past due rent in the amount of $6,000.00.

      Concluding that Atkins’ challenge is nothing more than a request to reweigh the

      evidence, we affirm the small claims court’s judgment.


[2]   We affirm.


                                                       Issue
             Whether the small claims court erred by entering judgment against
             Atkins.

                                                       Facts
[3]   On June 3, 2008, Atkins and Guthrie entered into a one-year lease agreement in

      which Atkins agreed to pay Guthrie $650.00 per month to rent Guthrie’s

      property (“the rental property”). After the lease expired, the parties proceeded

      with a month-to-month tenancy.1 In October 2015, Guthrie moved out of the

      rental property, but he did not provide written notification to Guthrie to inform

      him that he was leaving nor did he surrender the keys to Guthrie. Instead,

      Atkins’ sister, who had been living with him, continued to live in the rental

      property. Atkins’ sister did not have a lease agreement with Guthrie, and

      Atkins continued to make automated rental payments to Guthrie. At some




      1
       See IND. CODE § 32-31-1-2 (explaining that “[a] general tenancy in which the premises are occupied by the
      express or constructive consent of the landlord is considered to be a tenancy from month to month”).

      Court of Appeals of Indiana | Memorandum Decision 18A-SC-126 | November 21, 2018                 Page 2 of 7
      point, another of Atkins’ family members moved into the rental property, again

      without any lease agreement with Guthrie.


[4]   In November 2017, Guthrie filed, in the small claims court, a notice of eviction

      against Atkins and sought unpaid rent of more than $7,000.00. Thereafter,

      Atkins filed a motion to dismiss the notice of eviction. Atkins argued that he

      was no longer a tenant because he had moved out of the rental property in

      October 2015.2 Additionally, he asserted that Guthrie was not entitled to any

      unpaid rent or damages because Guthrie, contrary to INDIANA CODE § 32-31-3-

      14, had not sent Atkins a statutorily-required itemized list of damages within

      forty-five days of Atkins terminating his tenancy in October 2015.


[5]   In December 2017, the small claims court held an eviction hearing. During the

      hearing, the small claims court reviewed the lease agreement and discussed it

      with the parties.3 Guthrie also offered the court financial statements regarding

      Atkins’ payments or lack thereof. The testimony during the hearing revealed

      the facts as stated above. Atkins’ defense, as was raised in his motion to

      dismiss, was that Guthrie was not entitled to judgment and damages because:

      (1) Atkins had moved out of the rental property in October 2015 and was,



      2
       Atkins’ motion indicated that he had moved out in October 2014; however, during trial, he clarified that he
      had actually moved out in October 2015.
      3
        Atkins did not include a copy of the lease agreement in his Appellant’s Appendix. “[T]he duty of
      presenting a record adequate for intelligent appellate review on points assigned as error falls upon the
      appellant.” Bambi’s Roofing, Inc. v. Moriarty, 859 N.E.2d 347, 352 (Ind. Ct. App. 2006). See also Ind.
      Appellate Rule 50(A). To the extent that Atkins relies on the lease, it was incumbent upon him to assure that
      the lease was offered and admitted into evidence during the hearing, and thus, made part of the record on
      appeal.

      Court of Appeals of Indiana | Memorandum Decision 18A-SC-126 | November 21, 2018                  Page 3 of 7
      therefore, no longer a tenant; and (2) once Atkins had stopped occupying the

      rental property in October 2015, Guthrie was then required to, but had not

      provided, him with an itemized list of damages as set out in the security deposit

      statute.4


[6]   At the end of the hearing, the small claims court stated that it would enter an

      order of possession to Guthrie, and it explained to Atkins that it was rejecting

      his defense because he had not provided proper notice to terminate the month-

      to-month tenancy in October 2015. The small claims court stated:


                 Okay. You [Atkins] want me to believe that you terminated this
                 lease and he [Guthrie] agreed to it. He tells me he didn’t agree to
                 it. It should have been in writing. It wasn’t in writing. So if he
                 tells me it wasn’t agreed to and you tell me it was agreed to, then
                 there’s no agreement. That means the written agreement covers
                 the situation. He received payments from you. If you had
                 wanted to terminate this lease, you would have given him written
                 notice that I’m terminating the lease and I’m surrendering
                 possession to you and here are the keys. The proper way to
                 terminate your responsibility on this is not to let someone else
                 move in and you move out and then let some other person move
                 in, and then him continue to get payments from you. He didn’t
                 get payments from her because he has no agreement with her.
                 He didn’t get payments from this other person because he, not
                 only has no agreement for them to pay money, there’s not even
                 an agreement for that person to even be there. So, you’re the
                 person responsible under the lease. You had the right, under the
                 lease, to terminate it the correct way, and you can’t come in
                 today, after you move out years ago and say, oh, I’m not a tenant



      4
          See IND. CODE § 32-31-3-14.


      Court of Appeals of Indiana | Memorandum Decision 18A-SC-126 | November 21, 2018   Page 4 of 7
               because the definition of a tenant is someone in possession and
               I’m not in possession. That means somebody at the beginning.
               Doesn’t mean somebody at the end. You can’t be sued for
               eviction and say, well, I moved out three (3) weeks ago, so I’m
               not a tenant, so you can’t sue me. It doesn’t work that way,
               okay. So you’re going to be responsible for whatever money is
               owed because you have a lease that says you’re going to be
               responsible.


      (Tr. 17-18). Thereafter, the small claims court entered a written order, granting

      possession of the premises to Guthrie and entering judgment against Atkins for

      past due rent in the amount of $6,000.00.5 Atkins now appeals.


                                                     Decision
[7]   Atkins appeals from the small claims court’s judgment entered against him.


               Judgments in small claims actions are “subject to review as
               prescribed by relevant Indiana rules and statutes.” Ind. Small
               Claims Rule 11(A). Under Indiana Trial Rule 52(A), the clearly
               erroneous standard applies to appellate review of facts
               determined in a bench trial with due regard given to the
               opportunity of the trial court to assess witness credibility. This
               “deferential standard of review is particularly important in small
               claims actions, where trials are’ informal, with the sole objective
               of dispensing speedy justice between the parties according to the
               rules of substantive law.’” City of Dunkirk Water & Sewage Dep’t v.
               Hall, 657 N.E.2d 115, 116 (Ind. 1995) (quoting S.C.R. 8(A)).




      5
        The trial court’s order noted that Guthrie had waived his right to claim any damages above the statutory
      limit of $6,000.00.

      Court of Appeals of Indiana | Memorandum Decision 18A-SC-126 | November 21, 2018                  Page 5 of 7
      Trinity Homes, LLC v. Fang, 848 N.E.2d 1065, 1067-68 (Ind. 2006). Guthrie did

      not file an appellee’s brief. In such a situation, we will reverse the small claims

      court’s judgment only if Atkins presents a case of prima facie error, which is

      defined as, “at first sight, on first appearance, or on the face of it.” Id. at 1068

      (Ind. 2006) (internal quotation marks and citation omitted).


[8]   Initially, we note that Atkins proceeds pro se in this appeal. “It is well settled

      that pro se litigants are held to the same legal standards as licensed attorneys.”

      Basic v. Amouri, 58 N.E.3d 980, 983 (Ind. Ct. App. 2016), reh’g denied. “This

      means that pro se litigants are bound to follow the established rules of

      procedure and must be prepared to accept the consequences of their failure to

      do so.” Id. at 983-84. “We will not become an advocate for a party, or address

      arguments that are inappropriate or too poorly developed or expressed to be

      understood.” Id. at 984.


[9]   Atkins challenges the small claims court’s determination that Atkins had not

      provided proper notice to terminate the month-to-month tenancy in October

      2015. The evidence presented during the hearing reveals that after Atkins

      moved out of the rental property, he did not provide written notice to Guthrie

      nor did he surrender the keys to him. Instead, Atkins continued to make

      automated rental payments to Guthrie while he let his sister continue to live in

      the property. Atkins argument is nothing more than a request to reweigh the

      evidence and the credibility of witnesses, which we will not do. See Trinity

      Homes, 848 N.E.2d at 1067.



      Court of Appeals of Indiana | Memorandum Decision 18A-SC-126 | November 21, 2018   Page 6 of 7
[10]   We also reject Atkins’ argument that Guthrie was not entitled to unpaid rent

       because he had failed to comply with the security deposit statutes, and we reject

       his reliance on Skiver v. Brighton Meadows, 585 N.E.2d 1345, 1347 (Ind. Ct. App.

       1992) because this case was abrogated by Klotz v. Hoyt, 900 N.E.2d 1, 5 (Ind.

       2009). In Klotz, our supreme court held that “a landlord’s failure to provide to

       the tenant a timely and adequate notice of damages under Sections 12 through

       16 of Indiana Code § 32-31-3 precludes the landlord only from recovering

       damages for physical harm to the rented premises and does not bar the landlord

       from seeking unpaid rent and other damages.” Klotz, 900 N.E.2d at 5.

       Accordingly, Atkins’ argument is without merit, and we affirm the small claims

       court’s judgment.


[11]   Affirmed.


       Najam, J., and Crone, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 18A-SC-126 | November 21, 2018   Page 7 of 7